Citation Nr: 1039868	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

2.  Entitlement to service connection for residuals of a back 
injury, to include radiculopathy of the left leg.

3.  Entitlement to service connection for residuals of a left hip 
injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for residuals of a right 
knee injury.

6.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION


The Veteran had active service from February 1971 to March 1974.  
He also had subsequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and September 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The December 2004 rating decision 
denied claims for service connection for DDD of the cervical 
spine, residuals of back and left hip injury, to include 
radiculopathy of the left leg, and hemorrhoids.  It also denied 
the claim for nonservice-connected disability pension.  The 
September 2006 rating decision denied service connection for 
residuals of a right knee injury.  

In July 2007, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  

In June 2008, the Board remanded the case for further 
development. 

At the time of the Board's June 2008 remand, the Board noted that 
while the RO had adjudicated the claim for service connection for 
residuals of back and left hip injury as seeking only service 
connection for lumbar radiculopathy of the left leg, the Board's 
examination of the Veteran's original claim revealed that he had 
sought service connection for residuals of both back and left hip 
injury.  Consequently, the Board broadened the Veteran's claim to 
encompass all residuals of his back and left hip injury, to 
include lower left leg radiculopathy.  However, as noted more 
fully below, the Veteran has more recently indicated that he did 
not intend to pursue a claim for service connection for a left 
hip disorder and the evidence does not otherwise support the 
existence of any current disorder of the left hip.  Therefore, 
for purposes of clarity, the Board has now separately identified 
the issue of entitlement to service connection for residuals of 
left hip injury from the issue of entitlement to service 
connection for residuals of a back injury, to include lower left 
leg radiculopathy.

In its previous remand, the Board also noted that in a written 
statement, dated in July 2007, the Veteran's representative 
raised the issue of entitlement to service connection for 
radiculopathy of the right arm/hand as secondary to the Veteran's 
cervical spine disorder, and referred this matter to the RO for 
appropriate consideration.  Thereafter, although the RO did not 
take any action to consider this issue, in its informal brief 
dated in August 2010, the Veteran's representative has added this 
issue to his list of issues that have been developed for current 
appellate review (he identifies it as entitlement to compensation 
for upper extremity paralysis, secondary to cervical impairment).  
As the original claim for service connection for a cervical spine 
disorder does not seek service connection for such additional 
disability, the Board finds that it does not currently have 
jurisdiction over this claim.  However, the Board once again 
finds that the issue of entitlement to service connection 
for radiculopathy of the right arm/hand, most recently 
claimed as entitlement to compensation for upper extremity 
paralysis, secondary to cervical impairment, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for DDD of the 
cervical spine, residuals of back injury, to include 
radiculopathy of the left leg, hemorrhoids, and residuals of a 
right knee injury, and entitlement to nonservice-connected 
disability pension are addressed in the REMAND portion of the 
decision below and are once again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current left hip disorder that is 
related to service.


CONCLUSION OF LAW

A left hip disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.  

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claim for service 
connection for a left hip disorder in December 2004, a September 
2004 letter advised the Veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
Veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  An April 2007 letter also 
provided the Veteran with notice on the issues of establishing a 
disability rating and effective dates, and the claim was again 
denied in the April 2006 statement of the case and August 2009 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records are associated with the 
claims folder, as are post-service private and VA medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents or 
records that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  Two VA medical examinations also address the issue of 
whether there is any current disability of the left hip.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  





II.  Service Connection for Residuals of Left Hip Injury

Background

In his original claim on appeal, the Veteran stated that he was 
seeking service connection for residuals of an in-service 
basketball injury to his back and left hip, noting that he had 
been in a hip cast for about 6 weeks.  He denied any other 
treatment involving the left hip other than treatment he received 
at the Bay Pines VA medical center from 2002 to the present.  

In a May 2006 statement, the Veteran more specifically stated 
that when he was playing basketball in the Army, he was fouled 
while driving for a shot, fell to the ground hard, and landed on 
his back with his right leg under him.  He was thereafter taken 
to Patterson Army Hospital, at Ft. Monmouth, New Jersey, where he 
was treated, a cast was put in place, and he was then released.  

Service treatment records for the Veteran's initial period of 
active service reflect that the Veteran received treatment for a 
basketball injury to his right knee in November 1971, and to his 
right wrist, in March 1973.  While the record reflects that the 
Veteran received treatment from the dispensary at Ft. Monmouth, 
New Jersey, in May 1971, the reason or complaints are not 
indicated.  

November 1973 separation examination also does not reflect any 
history of complaints or treatment for a left hip disorder, and 
the Veteran denied any change in his medical status at the time 
of his formal separation from service in March 1974.  A left hip 
disorder was also not noted at periodic Army reserve examinations 
in December 1976 and February 1980.  

Private treatment records for the period of June 2004 to March 
2007 do not reflect any complaints or treatment of a left hip 
disorder.

VA general medical examination in November 2004 revealed that the 
Veteran's complaint with respect to the left hip was the same as 
his radiculopathy.  The pain was in the whole left leg and 
sometime started at the left hip and went down to the left leg.  
In the assessment, the examiner noted that the hip complaint was 
part of the left leg radiculopathy and that at this time, the hip 
did not show any clinical problem.  

Medical records associated with the Veteran's March 2006 claim 
for Social Security Administration (SSA) disability benefits do 
not reflect complaints or treatment for any left hip disorder.

VA treatment records for the period of July 2006 to July 2008 do 
not reflect any complaints or treatment of a left hip disorder.

At the Veteran's hearing before the Board in July 2007, the 
Veteran testified that he complained about his hips following a 
basketball injury in service, but was told there was nothing 
wrong with his hips (transcript (T.) at p. 4).  More recently, he 
has been told that he has radiculopathy in that area from his 
back condition (T. at p. 4).  

VA examination in August 2008 revealed an impression that 
included no evidence of left hip disease.  It was further noted 
that the Veteran declined an examination of the left hip as he 
felt it was part of his lower back condition.  


Analysis

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-57 (Fed. Cir. 2004).  

As was noted previously, there is no record of a specific injury 
to the Veteran's left hip during service, and there has been no 
evidence of a left hip disorder during the pendency of the 
Veteran's claim on appeal.  Rather, as was also noted previously, 
it is the Veteran's contention that the pain in his left hip is 
the radiculopathy he experiences in connection with his low back 
disorder.  

In this regard, the Veteran's claims on appeal continue to 
include a claim for service connection for residuals of a back 
injury, to include radiculopathy of the left leg, which is being 
remanded for further development.  However, to the extent the 
Veteran's claims also include a claim for service connection for 
a left hip disorder, this claim must be denied.  Plainly put, a 
necessary element for establishing service connection-evidence of 
a current disability-has not been shown.  See Gilpin v. West, 155 
F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there 
be a current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves).  There is no 
medical evidence of any current left hip disability and the 
Veteran does not contend that there is such a disability.  
Therefore, in the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  Accordingly, 
service connection for a left hip disorder is not warranted.


ORDER

The claim for service connection for a left hip disorder is 
denied.


REMAND

With respect to the claims for service connection for DDD of the 
cervical spine, residuals of a back injury, to include 
radiculopathy of the left leg, hemorrhoids, and residuals of a 
right knee injury, the Board's review of the etiological opinions 
expressed in the August 2008 VA examination report reflects that 
those opinions are not supported by an adequate rationale.  More 
specifically, in finding that the Veteran's cervical spine, a 
back disorder with radiculopathy, hemorrhoids, and residuals of a 
right knee injury are not related to service, the examiner bases 
his opinion solely on the fact that the service treatment records 
either demonstrate a total absence of complaints or treatment by 
the Veteran, in the case of the Veteran's neck disorder, or lack 
of sufficient complaints or treatment that demonstrate chronicity 
in service, in the case of the Veteran's back, hemorrhoids, and 
right knee.  However, it was held in Dalton v. Nicholson, 21 Vet. 
App. 23 (2007), that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-service 
injury but relied on the service treatment records to provide a 
negative opinion.  Moreover, the lack of relevant service 
treatment records does not excuse consideration of the Veteran's 
assertion of continuity of symptoms with respect to all of these 
disabilities.  Id.  Indeed, the regulations provide that in the 
event chronicity is not established, then a showing of continuity 
after service may still support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009).  

Consequently, for all the foregoing reasons, the existence of 
current disabilities as to all of these claims, the Veteran's 
ability to identify relevant neck, back, and right knee symptoms 
since basketball and/or motorcycle accident injuries during 
service, and the documented showing of the possible onset of 
hemorrhoids during ACDUTRA in June 1980, and additional back 
injury in connection with digging a fox hole during INACDUTRA in 
February 1980, the Board finds that the Veteran should be 
furnished with additional appropriate examination and opinions as 
to whether these claimed disabilities are related to a period of 
active service, ACDUTRA, or in the case of injury only, INACDUTRA 
(38 C.F.R. § 3.6(a) (2009)).  

In addition, since the previous remand specifically requested 
that the National Personnel Records Center (NPRC) should be 
requested to furnish any inpatient records for the Veteran from 
USAF Clinic Kadena, Naha Branch, Naha AB, Okinawa for the period 
of 1972-1973, and only records for 1973 were requested, the Board 
finds that one more effort should be made to obtain the Veteran's 
inpatient records from this facility for the year 1972.

Finally, with respect to the issue of entitlement to nonservice-
connected disability pension, while the Veteran was afforded a 
general medical examination after which the examiner commented as 
to the level of impairment associated with each of his 
disabilities, thereafter, the Veteran was not furnished with a 
supplemental statement of the case (SSOC) regarding this issue.  
See 38 C.F.R. §§ 19.31, 19.37 (2009).  Consequently, the Board 
finds that it has no alternative but to remand this issue so that 
it can be addressed in an appropriate SSOC.  The Board further 
finds that in light of the fact that the Veteran has, in fact, 
pursued a claim for SSA benefits, the RO's readjudication of this 
matter should include consideration of whether the Veteran's 
level of Social Security income renders him ineligible for 
nonservice-connected disability pension.  

Accordingly, the case is REMANDED for the following action:

1.  Once again contact NPRC and 
specifically request that it furnish any 
inpatient records for the Veteran from 
USAF Clinic Kadena, Naha Branch, Naha AB, 
Okinawa for the year 1972.  Document all 
efforts made.

2.  Afford the Veteran additional 
examination before a new examiner to 
determine the date of onset and etiology 
of any current cervical spine disability, 
back disability, including left leg lumbar 
radiculopathy, hemorrhoids, and right knee 
disorder.  The claims folder should be 
sent to the examiner(s) for review in 
conjunction with the examination(s).  The 
examiner(s) are requested to indicate in 
the examination report(s) if the Veteran's 
claims file was reviewed.  All appropriate 
studies should be conducted.

As to each of the Veteran's claimed 
disorders, the examiner(s) should provide 
an opinion as to whether it is at least as 
likely as not that the disorder had its 
onset during active service, ACDUTRA, or 
in the case of injury only, to a period of 
INACDUTRA.  The Veteran's dates of service 
should be specified for the examiner(s).  
A detailed rationale should be provided 
for all opinions offered.  The examiner 
should discuss the service treatment 
records as well as the post service 
reports, to include consideration of the 
Veteran's assertions.

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a SSOC, 
which should include consideration of 
the issue of entitlement to 
nonservice-connected disability 
pension and whether the Veteran is 
ineligible for such benefit due to 
excessive income, and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


